Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      21-JAN-2020
                                                      02:33 PM
                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

            LAWRENCE JACOB SONG, (Hawai#i Bar No. 6544)
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 19-0539)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition for issuance of a
reciprocal discipline notice upon Respondent Lawrence Jacob Song,
filed on November 21, 2019 by the Office of Disciplinary Counsel
pursuant to Rule 2.15(b) of the Rules of the Supreme Court of the
State of Hawai#i (RSCH), the declaration and exhibits appended
thereto, the December 3, 2019 order entered by this court,
providing Respondent Song 30 days from the date of service of
that order upon him to submit to this court any reasons why
reciprocal discipline should not be imposed upon him, and his
lack of response to that order by the January 6, 2020 deadline
established by the record, we conclude the imposition of a period
of suspension similar to the period imposed by the California
Supreme Court upon Respondent Song is warranted.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED that Respondent Song is suspended
for 60 days, pursuant to RSCH Rules 2.3(a)(2) and 2.15(c),
effective 30 days after the entry date of this order, without
prejudice to the Office of Disciplinary Counsel seeking a longer
term of suspension if Respondent Song violates the terms of his
suspension in California or the District of Columbia.
          IT IS FURTHER ORDERED that Respondent Song shall, in
accordance with RSCH Rule 2.16(d), file with this court, within
10 days after the effective date of his suspension, an affidavit
showing compliance with RSCH Rule 2.16(d).
          IT IS FURTHER ORDERED that Respondent Song shall bear
the costs of these reciprocal proceedings, pursuant to RSCH
Rule 2.3(c), upon a timely submission of a verified bill of costs
by the Office of Disciplinary Counsel.
          IT IS FURTHER ORDERED that Respondent Song shall not
resume the practice of law in this jurisdiction until re-admitted
by this court, as set forth in RSCH Rules 2.17(a) and 2.17(b)(2).
Any affidavit seeking reinstatement shall include proof of
compliance with the disciplinary conditions imposed by the
disciplinary authorities in both California and the District of
Columbia, and good standing in both jurisdictions.
          DATED: Honolulu, Hawai#i, January 21, 2020.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson


                                2